Title: To James Madison from Philip Sisson, 24 March 1813
From: Sisson, Philip
To: Madison, James


SirTiverton March 24th. 1813
I Wrote to you some time Past at the furst hereing that Congress had Concluded for to Buld an addition unto our small But very Respectable Navy sir I wrote on to you to Let you know that I was willing for to Render my Country my servis In any way that I should Be most servisable to my Nativ Country & having that oppinion of my self that I can Buld a ship that shall Not Be Infearior to None that flotes the otion. I wish for to Buld one In Tiverton where there Is a very Commodious Place for a ship yard & a Bold shoar for Launching & a quantity of timber that Is seasoned & timber Can Be Collected & Not at a very grate Distance & as good a quallity as any In our Part of the Coun⟨tr⟩y for a Large ship & good work men out of Imploy at this time & Can Be had at Reasonable terms sir Not hereing that the ships Is a Bulding & Not knowing wheather you Rece⟨d⟩ my Letter or Not I have thaught fit to write agan to you Being Desirous for to know wheather we Can Be Permited for to Buld one or Not In this Part of the union as I wish to term It But It seames that govener jones with strong & grizwall wishes to Live By them selves & Not give the aid to the union as you have a wright for to Requi⟨re⟩ from these states But sir we are Not all joneses yet Nor hope Never will Be But there Is two many toris here for the Benefit of the Nation But sir I am In hopes there will Be a Nuff found for to save us from British subjugation & Power together with the Blessing of god on our Part But sir If It Is your wish for to have one of the ships Bult here as you will want for to know my Carractter Please for to write to James Fenner or Isaac wilbor former govenors of our state & former members of Congress further sir If the ships are all Disspenc’d with there Is a Number of men here that says they will Lend their aid to their Country If I will go thei⟨r⟩ Commander together with major, Elisha Brown & Benadon⟨e⟩ hambly Both of tiverton as major, that Is If we Can Be Commitiond & Not for to Be Led By any pease men or toris to meat theire frend, for Pending Ruin which Is generally Beleav’d that has Been two much the Case as to our Nothern armey But sir as to our situation I think It Desperate Indeed for our militia Is Destitute of means for Defence I understand that govener jones has Recev’d a quantety of arms from goverment & means to keep the gratest Part at Providence under his Care & the Rest to send to Newport to the Deputy goviner for his Deposit Now under this surcomstance when our Part of the state should Be Invaded they would have to go thirty or forty miles for to go for guns & amenition to meet theire Enemy & By that time they will Lay us all For ashes & Ruin Now sir I ask of you under our Present Surcomstance what we must Do & what Part of the Play we must act out It appears that our goviners Dont Consider the British theire Enemies But theire frends By their Conduct for they Dont make No preparation for Defence In no shape at all sir I think there augt to Be a Redout In the Nothern part of Little Compton for to keep out forriging Parties & allso the fort Near the grate Bridg In Tiverton for to Be Repare’d In order to secure the Passage over the Bridg to Newport & some guns for that youse which will Protect the ship If you should think proper for to Buld one here But sir It Is under your wise Consideration on the Beusuness sir I wont trouble you No farther at Present But sir I am yours with Resspect
Philip Sisson
